DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471 A1).
Regarding claim 13, Boswell teaches an additive manufacturing method for producing a component using a powder deposition apparatus (Paragraph [0003],[0009]) comprising: depositing a layer of a powder material onto a base plate (Paragraphs [0009]-[0012], [0098]) (i.e., spreading a first layer of powdered material onto a build platform of a part building module of an additive manufacturing apparatus), wherein the powdered material can be a nickel superalloy containing high gamma prime volume fractions (Paragraph [0054]) (i.e., precipitation-hardened superalloy). Boswell teaches an apparatus that comprises a powder deposition mechanism that deposits a layer of powder material onto a base plate, wherein the deposited layer has a pre-determined thickness (Paragraph [0098]-[108]) (i.e., the first layer forming at least a part of a powder bed of the powdered material on the build platform). Boswell teaches heating the deposited first powder material to a first temperature (Paragraph [0013], [0101]), wherein the first temperature is greater than 300C and less than 90% of the melting point of the powder material (Paragraph [0036],[0037]), which satisfies or overlaps with the instantly claimed temperature, “heated between 65 percent and 70 percent of a liquidus temperature of the precipitation-hardened superalloy”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Boswell teaches selectively fusing a portion of the deposited powder layer using a laser energy source, wherein the fused powder material corresponds to a sectional outline of the finished component (Paragraph [0014],[0102]) (i.e., selectively scanning, by an energy beam arrangement, portions of a surface of the first layer to melt or sinter the selectively scanned portions). 
Regarding claim 14, Boswell teaches providing energy to the uppermost heating element to heat a deposited powder material to a first temperature (Paragraph [0013]), wherein the heating element are selected from the group comprising electrical resistance heaters, induction heaters, or convection gas heaters (Paragraph [0045]).
Regarding claims 15 and 16, Boswell further teaches lowering the base plate into the stack of heating elements by a pre-determined layer thickness and repeating steps (iii), (iv) and (v) to build a thickness of the component (Paragraphs [0010]-[0016]), which teaches the claimed limitation, “lowering the build platform along with the substrate and the powder bed to accommodate a second layer of the powdered material, wherein the substrate comprises a previously formed layer resulting from the additive manufacturing method; spreading the second layer of the powdered material on the powder bed and a surface of the substrate”. Boswell teaches lower the base plate to deposit a second layer and additionally more layers to undergo a heating step and a fusing step (Paragraphs [0010]-[0016]). 
Boswell teaches heating the deposited second and subsequent powder materials to a temperature (Paragraph [0013], [0101]), wherein the temperature is greater than 300C and less than 90% of the melting point of the powder material (Paragraph [0036],[0037]), which satisfies or overlaps with the instantly claimed temperature, “heated the powdered material of the second layer to a temperature between 65 percent and 70 percent of a liquidus temperature of the precipitation-hardened superalloy”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Boswell teaches selectively fusing a portion of the deposited powder layer using a laser energy source, wherein the fused powder material corresponds to a sectional outline of the finished component (Paragraph [0014],[0102]) (i.e., selectively scanning, by an energy beam arrangement, portions of a surface of the first layer to melt or sinter the selectively scanned portions). 
Regarding claim 17, Boswell teaches providing energy to the uppermost heating element to heat a deposited powder material to a first temperature (Paragraph [0013]), wherein the heating element are selected from the group comprising electrical resistance heaters, induction heaters, or convection gas heaters (Paragraph [0045]).
Regarding claim 18, Boswell teaches the powdered material can be a nickel superalloy containing high gamma prime volume fractions (Paragraph [0054]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471 A1), in view of Etter et al (US 2015/0344994), herein after “Etter”.
Regarding claim 19, Boswell is silent as to the percentage volume of gamma prime phase and does not explicitly teach a Nickel-based superalloy having a percentage by volume of gamma prime phase equal to or greater than 45 percentage by volume. 
However, Etter teaches, in the same field of endeavor a method for producing three-dimensional articles by means of powder-based additive manufacturing, such as selective laser melting or electron beam melting (Abstract). Etter discloses a nickel-base superalloy powder, wherein the super alloy powder has a chemical composition that allows establishing a gamma-prime precipitation content of 60-70 vol% in the superalloy (Abstract). Etter teaches that the higher gamma-prime precipitation content of 60-70 vol% provides for hardening and mechanical strengthening of the alloy material (Paragraph [0037]). Boswell also discloses the use of nickel superalloys containing high gamma prime volume fractions (Paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a nickel-base superalloy powder with a gamma-prime precipitation content of 60-70 vol% (i.e., greater than 45 percent by volume) in Boswell, in order to harden and strengthen the alloy material, as taught by Etter (Paragraph [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Response to Arguments
Applicant’s arguments, see p.9-10, filed 3/5/2022, with respect to the previous drawing objections of Figure 3 and Figure 6 have been fully considered and are persuasive in view of the current amendments to the drawings filed 3/5/2022. Therefore, the previous drawing objections have been withdrawn. 
Applicant’s arguments, see p.9-13, filed 3/5/2022, does not address the claim objection(s) to independent claim 13 as disclosed above. Furthermore, Applicant has not submitted any amendments to claim 13 to overcome any of the objections to claim 13 as disclosed above. Therefore, the objection to claim 13 is maintained.
Applicant’s arguments, see p.9-13, filed 3/5/2022, have been fully considered but they are not found persuasive. 
Applicant argues Boswell fails to teach or suggest the limitation “heating the powdered material of the first layer spread on the build platform, a temperature to which the powdered material of the first layer is heated being between 65 percent and 70 percent of a liquidus temperature of the precipitation-hardened superalloy”. Applicant argues that Boswell describes the first temperature is 300C and less than 90% of the melting point of the powder material fails to teach the above limitation because Boswell fails to provide a lower value range. 
In response, Examiner notes that Boswell teaches heating the deposited first powder material to a first temperature (Paragraph [0013], [0101]), wherein the first temperature is greater than 300C and less than 90% of the melting point of the powder material (Paragraph [0036],[0037]). The lower temperature limit of the first temperature is 300C. Boswell discloses that the powder material is selected from the group comprising metals, metal alloys, silicates, ceramics, or mixtures thereof (Paragraph [0039]). Furthermore, Boswell discloses that nickel superalloys are common materials to be used in additive manufacturing of turbomachine, turbine, and compressor components (Boswell; Paragraphs [0051]-[0056]). The instant application also discloses the use of nickel-based super alloys as the powdered material (Abstract). 
The article, “Superalloys for High Temperatures – A Primer” (2002 ASM International), hereinafter “ASM”, is cited as an evidentiary reference. ASM discloses that commons superalloys include nickel-, iron-nickel-, and cobalt-base alloys generally used at temperatures above 540C (Page 2). ASM further discloses that nickel-base superalloys can have melting temperatures as low as 1204C (Page 3). ASM also discloses the melting points of other well-known metals, such as nickel (1453C), cobalt (1495C), and iron (1537C). Boswell discloses that the powdered material can comprise metal, metal alloys, or even a specific superalloy such as a nickel superalloy (Boswell; Paragraphs [0051]-[0056]). ASM discloses that nickel-based superalloys can have melting points as low as 1204C, as disclosed above (Page 3). Therefore, the lower temperature value of 300C in Boswell is 24.9% (300 divided by 1204 multiplied by 100) when the melting point of the superalloy is 1204C. Several well-known metals, metal alloys, and superalloys have melting temperatures of at least 500C. If a metal or an alloy had a melting temperature of 500C, then the lower temperature value of 300C disclosed in Boswell, would still be 60% of the melting temperature of the metal or metal alloy powdered material. If the melting point of a superalloy is greater than 1204C, then the lower temperature limit of 300C disclosed in Boswell becomes lower than 24.9% of the melting point of the powder.  Boswell as evidenced by the reference “ASM”, teaches a first temperature that has a lower limit that is 24.9% or lower and a upper limit that is 90% of the melting point of the powder material (Boswell; Paragraphs [0036], [0037]), which satisfies or overlaps with the instantly claimed temperature, “heated between 65 percent and 70 percent of a liquidus temperature of the precipitation-hardened superalloy”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Therefore, claims 13-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471 A1). Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471 A1), in view of Etter (US 2015/0344994). 
Response to Arguments
Applicant’s arguments filed 6/23/2022 have been fully considered but they are not persuasive.
In Applicant's arguments filed on 6/23/2022, Applicant argues that Office has provided no reason why the skilled person would modify the teachings of Boswell as to achieve a process in which the powdered material of a first layer is heated being between 65 percent and 70 percent of a liquidus temperature of a precipitation-hardened superalloy. Applicant argues that it would not have been obvious to combine the teachings of Boswell with the evidentiary reference, "ASM", as cited in the Final Rejection dated 4/26/2022. Examiner respectfully disagrees. In response, Examiner notes that the evidentiary reference ASM is simply brought in to help determine, calculate, and define the lower range of Boswell. Boswell discloses a first temperature that is greater than 300C and less than 90% of the melting point of the powder material. ASM is brought in to determine the melting point of nickel-based superalloys in order to calculate the lower limit percentage. Therefore, Boswell does teach a range between 24.9% to 90% of the melting point of a powdered material in light of the evidentiary reference, ASM. Examiner disagrees with Applicant's arguments and maintains the 103 rejections, as disclosed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                       

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734